The record in this cause shows that the judgment was rendered on October 31, 1924, motion for new trial was overruled January 3, 1925, and the petition for writ of error and writ of error bond were filed on May 16, 1925. Under the law, an appeal may be taken by writ of error, if filed within six months after final judgment is rendered. Article 2255, Revised Statutes. In Cooper v. Yoakum, 91 Tex. 391, 43 S.W. 871, the Supreme Court held that the time within which to sue out a writ of error began with the date of the judgment, rather than the date the motion for new trial was overruled. This has been followed by an unbroken line of decisions. Williams v. Knight Realty Co. (Tex.Civ.App.) 217 S.W. 755; Lacey v. McClure Co. (Tex.Civ.App.) 223 S.W. 872. Where the appeal bond is not filed within the time required by law, this court acquires no jurisdiction of the cause. Brazell v. Irene Independent School District (Tex.Civ.App.) 276 S.W. 1108.
It appearing from the record that the application and bond for writ of error in this cause was filed more than six months after the original judgment was entered, we have no jurisdiction of the appeal, and same is therefore dismissed. *Page 1107